DETAILED ACTION
This Action is a response to the filing received 7 June 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities: at line 2 of claim 9, “automates tests” should be corrected to “automated tests,” and similar language is found in the same place of claim 19. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., U.S. 2020/0218533 A1 (hereinafter referred to as “Sharma”) and Raju et al., U.S. 9,110,770 B1 (hereinafter referred to as “Raju”) in view of Dixon, Mark, U.S. 2011/0022551 A1 (hereinafter referred to as “Dixon”) and Sturtevant et al., U.S. 2017/0235569 A1 (hereinafter referred to as “Sturtevant”).

Regarding claim 1, Sharma teaches: A system that implements a code audit tool (Sharma, e.g., ¶), the system comprising: 
an interactive user interface that interacts with one or more users through a communication network (Sharma, e.g., FIG. 5, I/O interface 960 interacting with external devices 970; see also, e.g., ¶90, describing external devices as including a display and other devices enabling a user to interact with one or more other computing devices); 
a memory component that stores industry standard for software development (Sharma, e.g., FIG. 5, memory 910; see also, e.g., ¶40, “A library of so-called coding ‘anti-patterns’ may be established …” and ¶88, disclosing that the memory may store program modules configured to carry out the functions in the disclosure); and 
a computer processor, coupled to the interactive user interface and the memory component and is programmed to perform the steps (Sharma, e.g., FIG. 5, processing unit 900) of: 
identifying, via an electronic input, a file that comprises a set of code (Sharma, e.g., ¶13, “central repository 100 receives source code and/or unit tests from one or more developers’ computers …”); 
retrieving, from the file, the set of code (Sharma, e.g., ¶39, “code may also be actively analyzed at the central repository 100 using textual or logical analysis of the code …”); 
analyzing the set of code by invoking an optimal series of processes comprising: an Algorithmic Complexities process (Sharma, e.g., ¶¶53, 75, “Factors which may have a unique fitness score or may be combined with other elements to produce a fitness score encompassing multiple factors may include … Resource utilization by the code …”); … an Anti-Pattern Implementations process (Sharma, e.g., ¶¶40-41, 58, “instances of those anti-patterns identified in the code … logical analysis may be performed on the code to determine nonsensical coding practices …”); … a Dependency Mappings process (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … a dependency tree of libraries, languages, or other features needed for the full application to be executed … a list of databases, external APIs, or other external/remote dependencies of the code …”); a Runtime Metrics process (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … CPU, disk, network, or other resource usages of the application …”); a Testing Metrics process (Sharma, e.g., ¶44, A data structure may be created (Step 220) to store information related to the active analysis … as well as additional information that may be generated about the application during use by a testing server 110 executing the code”); and a Security Metrics (Sharma, e.g., ¶39, “code may also be actively analyzed … search might be performed to see if the username or password of any developer occurs in the code, as hardcoded security credentials may represent a security risk …”); 
generating a code health determination based on the optimal series of processes prior to deployment of the set of code (Sharma, e.g., ¶52, “fitness scores may be generated (Step 400) for a number of dimensions of the code. Each fitness score may be a binary ‘ready/not ready,’ or multiple states … or may involve a quantified number. Ultimately, the fitness scores may be combined to produce an overall application fitness score …”); 
generating, via the interactive user interface, a standardized output based on the optimal series of processes (Sharma, e.g., ¶¶48-49, “an administrator may be able to request a graphical user interface (GUI) to be generated that allows for quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points … GUI may also visualize how each of these factors affect an overall application fitness score …”).
Sharma does not more particularly teach that the standardized output further comprises one or more code suggestions and recommended changes. However, Raju does teach: the standardized output further comprising one or more code suggestions and recommended changes (Raju, e.g., 5:64-6:28, “the merchant 132A may use the development service 134A to submit code for a web site at a development quality. In turn, the validation service 114A may validate this quality. If discrepancies are detected, the validation service 114A may notify the merchant 132A and recommend changes accordingly …”); and 
receiving at least one input responsive to the one or more code suggestions and recommended changes to improve the code health determination (Raju, e.g., 5:64-6:28, “In turn, the merchant 132A may modify and re-submit the code, now at a higher development quality …” Examiner’s note: recommended changes is used above in general terms, and is further clarified that in at least some cases said changes may comprise code suggestions (i.e. recommended changes remedied via code modifications)) for the purpose of providing a developer information regarding quality of submitted code and additional information regarding recommended code changes that can be made to raise the quality of the code (Raju, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma to provide that the standardized output further comprises one or more code suggestions and recommended changes because the disclosure of Raju shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the standardized output further comprises one or more code suggestions and recommended changes for the purpose of providing a developer information regarding quality of submitted code and additional information regarding recommended code changes that can be made to raise the quality of the code (Raju, Id.).
Sharma in view of Raju does not more particularly teach that the code analysis further comprises a software sizing metrics process. However, Dixon does teach: a Software Sizing Metrics process (Dixon, e.g., ¶63, “for each file a total of 228 source metrics were collected, 33 metrics were general source metrics, such as … classic McCabe and Halstead complexity measures …” Examiner’s note: Spec. ¶63 describes Halstead metrics as identifying the number 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma in view of Raju to provide that the code analysis further comprises a software sizing metrics process because the disclosure of Dixon shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the code analysis further comprises a software sizing metrics process for the purpose of utilizing algorithms to determine code size based on complexity measures (Dixon, Id.).
Sharma in view of Raju and Dixon does not more particularly teach that the code analysis further comprises a maintainability metrics process. However, Sturtevant does teach: a Maintainability Metrics process (Sturtevant, e.g., ¶2, “present application generally relates to methods and systems for analysis of software codebases and, more particularly, to an interrelated set of tools and methods for (1) measuring the relationship between source code attributes (such as code quality …) and software economics/business outcome metrics … (2) using this information to project or estimate the level of technical debt in a software codebase …” See also, e.g., ¶88, “(3) Dynamic code analysis can be used to extract runtime behavior …”) for the purpose of evaluating a source codebase across a variety of metrics, such as runtime behavior, in order to estimate technical debt (Sturtevant, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma in view of Raju and Dixon to provide that the Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Sharma further teaches: A method that implements a code audit tool (Sharma, e.g., ¶5, “Disclosed herein is a method of software version management … determining a total application fitness score …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Algorithmic Complexities process determines an amount of compute resources required to execute at least a portion of the set of code (Sharma, e.g., ¶¶53, 75, “Factors which may have a unique fitness score or may be combined with other elements to produce a fitness score encompassing multiple factors may include … Resource utilization by the code …”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Dixon further teaches: wherein the Software Sizing Metrics process identifies a number of distinct operators and operands associated with the set of code (Dixon, e.g., ¶63, “for each file a total of 228 source metrics were collected, 33 metrics were general source metrics, such as … classic McCabe and Halstead complexity measures …” Examiner’s note: Spec. ¶63 describes Halstead metrics as identifying the number of distinct operators and operands).

Regarding claim 5, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Anti-Pattern Implementations process identifies one or more violations in recommended coding conventions (Sharma, e.g., ¶¶40-41, 58, “instances of those anti-patterns identified in the code … logical analysis may be performed on the code to determine nonsensical coding practices …”).

Regarding claim 6, the rejection of claim 1 is incorporated, and Sturtevant further teaches: wherein the Maintainability Metrics process estimates technical debt based on one or more runtime metrics (Sturtevant, e.g., ¶2, “present application generally relates to methods and systems for analysis of software codebases and, more particularly, to an interrelated set of tools and methods for (1) measuring the relationship between source code attributes (such as code quality …) and software economics/business outcome metrics … (2) using this information to project or estimate the level of technical debt in a software codebase …” See also, e.g., ¶88, “(3) Dynamic code analysis can be used to extract runtime behavior …”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Dependency Mappings process analyzes dependencies on computer resources and coding resources (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … a dependency tree of libraries, languages, or other features needed for the full application to be executed … a list of databases, external APIs, or other external/remote dependencies of the code …”).

Regarding claim 8, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Runtime Metrics process indicates behavior and performance of at least a portion of the set of code (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … CPU, disk, network, or other resource usages of the application …” Examiner’s note: CPU, disk, network, or other resource usages comprise both behavior of code (i.e., efficient or inefficient code) as well as performance in terms of resource consumption).

Claims 13-18 are rejected for the reasons given in the rejections of claims 3-8 above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon and Sturtevant, and in further view of Deng et al., U.S. 11,175,897 B1 (hereinafter referred to as “Deng”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon and Sturtevant do not more particularly teach that the set of code is Python code. However, Deng does teach: wherein the set of code is Python code (Deng, e.g., 2:46-56, “mechanisms and techniques described herein provide a language interoperability system that allows programs supported by the .NET framework and other programming languages (e.g., Python, JavaScript), to utilize code analysis tools …” See also, e.g., 4:19-5:20, describing a ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon and Sturtevant to provide that the set of code is Python code process because the disclosure of Deng shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the set of code is Python code for the purpose of using certain tools to analyze the quality of Python code (Deng, Id.).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon and Sturtevant, and in further view of Jayasawal et al., U.S. 2019/0332524 A1 (hereinafter referred to as “Jayasawal”).

Regarding claim 9, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon and Sturtevant do not more particularly teach that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected. However, Jayasawal does teach: wherein the Testing Metrics process executes a set of automates tests that ensure at least a portion of the set of code behaves as expected (Jayasawal, e.g. ¶43, “retrieving test result data for one or more unit tests covering one or more code files of the set of code files … plurality of unit tests 36 may be automatically run in the background by the live unit testing module 37 …” See also, e.g., ¶47, “the test result data and the code coverage data are utilized for determining technical debt data …”) for the purpose of evaluating the amount of technical debt in a project, as a measure of codebase quality, based on test results and test coverage, using automated testing (Jayasawal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon and Sturtevant to provide that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected because the disclosure of Jayasawal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected for the purpose of evaluating the amount of technical debt in a project, as a measure of codebase quality, based on test results and test coverage, using automated testing (Jayasawal, Id.).

Claim 19 is rejected for the reasons given in the rejection of claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon and Sturtevant, and in further view of Kakkad et al., U.S. 2018/0275989 A1 (hereinafter referred to as “Kakkad”).

Regarding claim 10, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon and Sturtevant do not more particularly teach that the Security Metrics process identifies wherein the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code (Kakkad, e.g., ¶17, “code analysis platform 120 may generate, and provide for display via client device 110, other information relating to the project assessment … code analysis platform 120 may generate a security vulnerabilities report. In this case, code analysis platform 120 may identify portions of code that are associated with a security vulnerability … may identify security standards not satisfied by the program code …”) for the purpose of analyzing a codebase for the presence of security vulnerabilities or failures of code to comply with security standards (Kakkad, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon and Sturtevant to provide that the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code because the disclosure of Kakkad shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code for the purpose of analyzing a codebase for the presence of security vulnerabilities or failures of code to comply with security standards (Kakkad, Id.).

Claim 20 is rejected for the reasons given in the rejection of claim 10 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Bhalla et al., U.S. 2020/0159525 A1, teaches systems and methods for analyzing code to determine context characteristics thereof, in order to determine, prioritize and orchestrate tasks for one or more software assets;
Cai et al., U.S. 2018/0374024 A1, teaches systems and methods for determining the complexity of a software codebase by using cyclomatic complexity analysis;
T. Cerny et al., "On Code Analysis Opportunities and Challenges for Enterprise Systems and Microservices," teaches several efficient mechanisms for analyzing enterprise source code in monolothic and distributed enterprise architectures;
Mueller et al., U.S. 10,579,803 B1, teaches systems and methods for determining one or more vulnerability areas for correction within a codebase by providing entries in a developer task tracking system to be addressed;
E. A. Nichols and G. Peterson, "A Metrics Framework to Drive Application Security Improvement," teaches the organization of software quality metrics by development phase in order to derive quantitative results pointing to defective processes and suggest improvement strategies;
Purcell et al., U.S. 2010/0162215 A1, teaches systems and methods providing real-time metrics during the software development process in order to facilitate programmatic actions to be performed depending on the outcome of an evaluated metric;
M. Rodriguez, M. Piattini and C. Ebert, "Software Verification and Validation Technologies and Tools," teaches a variety of software analysis and verification tools and their usefulness;
Scheiner et al., U.S. 2019/0294525 A1, teaches systems and methods for analyzing a plurality of release combinations to determine quality scores therefor, in order to determine whether to shift said release combinations to production environments;
Trahan et al., U.S. 2021/0049003 A1, teaches systems and methods for estimating an amount of technical debt that an entity will have to make to customize source code applications obtained from a vendor necessary to integrate such code into the entity's codebase; and
Zandi et al., U.S. 8,473,907 B1, teaches systems and methods for evaluating the quality of a code base by developing metrics, indicators and indices for all levels of a codebase to estimate quality and identify code blocks needing improvement.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191